The questions, which this record brings more prominently before us, are whether the decedent's mind was so affected, in relation to his testamentary dispositions, by undue influences exerted on the part of his wife and daughter, or by an insane delusion respecting his son, as to render his will invalid. By its terms he gave a legacy of $150 to his only son by a former wife, and of the residue he gave one-half to his widow for her life, and the other half to his only daughter by the second wife during the life of his widow. After his widow's death he gave all of the residuary estate to his daughter. The estate amounted to only about $7,000.
The son objected to the admission to probate of this will, on the grounds stated, of fraud and undue influence and of the mental incapacity of the testator to make a will. The contestant *Page 410 
was unsuccessful before the surrogate and the General Term, and he has appealed to this court from their decisions. As to the first ground of objection to the probate, I am unable to find in the record any facts warranting the inference that either wife, or daughter, unduly influenced the testamentary disposition. I can find no proof of the interference by, or influence of either. As I read the evidence, the strength of will and the determined character of the decedent were such, up to his last days, as to render him not only very self-dependent in matters of opinion and judgment, but even arbitrary. Besides those characteristics, the schemes of the several wills, which were made at various times between June, 1884, and the one last made and now before us, tend, when examined, to negative the idea of any undue influence on the part of the wife; and, as to the daughter, there is no proof at all of her influencing her father's will. The present will is on the same plan as one made in June, 1884, except that instead of $250 then, there is now given $150 to the son. In each the widow was given a life use of one-half of the estate. Prior to June, 1884, the only will we are informed of as having been made was in 1868. Later, in the fall of 1884, testator made another will, by which he gave the use of all his estate for life to his widow, and, after her death, divided it equally between the son and daughter. Then, in June, 1885, two further wills were made on succeeding days; in the first of which he gave his son $400, and the balance either equally to his wife and daughter, or $2,000 to the wife and the residue to the daughter; and in the second of which the son was given $200, the daughter $1,000 and the wife the residue. In July, 1885, the will in question was made. Had there been any undue influence practiced by his wife, it would hardly have been in the direction of lessening her beneficial interest in the testator's estate, as is the fact here. The only will which materially differed with respect to the son's interest was the second one of this series of five wills, which was executed in October, 1884, and which gave him one-half of the residuary estate after the widow's death. But, while that differs from the *Page 411 
present will, it should be observed that it also differed from the preceding will in June, 1884, whereby he was only to receive $250. It also differed from the will made in 1868, whereby he was only to receive $200, except in the event of his sister's failing to attain her majority. Therefore, aside from the extreme improbability of any malign influence of the wife having successfully operated upon a man of the independent and self-willed type that the decedent is described to have been, we have the history of these various testamentary plans to show us that no such influence can well have existed.
But the case of the appellant really turns upon his proposition, that, at the time this will was made, the decedent was laboring under an insane delusion that his son was engaged in a conspiracy to injure and defraud him, and that the will was the offspring of such a delusion, and, therefore, was invalid. The delusion alleged is that his son, being a member of the masonic order, had leagued with other masons to cheat him out of his land. There is no doubt but that the decedent was bitterly opposed to the order of masons and habitually expressed himself in the strongest terms in condemnation of their honesty and practices. At the time of his death, in 1886, the testator was about eighty-eight years of age and was a farmer by occupation. Up to the time of his death, he retained, to an extraordinary degree, both vigor of mind and body, and continued to manage his own affairs. The testimony of those, who lived in his neighborhood and who had dealings with him, exhibits him as in possession of the reasoning and reflective faculties, but positive and independent in his opinions, and unyielding in them when opposed. These features in his character are conceded, in fact, by the appellant's counsel, and, also, that he possessed in a high degree estimable personal qualities, and that his domestic and social life caused him to be loved and respected. But the son founds his claim upon a mental incapacity in the deceased to make a testamentary disposition, when he was concerned and was to be the subject of its distributory scheme. He adduces, in order to start a foundation for such a claim, proof of *Page 412 
certain disputes between his father and some neighbors, respecting the true location of boundary lines of their contiguous properties. These occurred about the month of August, 1884. A survey, which was unsatisfactory to the deceased, was repeated, at the suggestion of the appellant, by a surveyor, named Campbell. His line ran nearly identically with that of the previous survey. A dispute also arose concerning an obligation to build a portion of a fence. The deceased was not satisfied with the result of the surveys and would not agree as to the fence matter. His son combated his views and endeavored to show that he was in error. He became angered and the result was that he charged that his neighbors and the surveyor and his son were masons and had conspired with the object of defrauding him in his rights. He accused them of fraud and deception, and used opprobrious epithets in speaking to and of them. This idea of the leaguing together of his son and others became a settled conviction of his mind and undoubtedly influenced his feelings towards his son. From his youth, the deceased had entertained this bitter dislike of the masonic order and it most materially affected his feelings towards its members. When he discovered that his son was a mason, while these disputes were pending, it aroused all his prejudices and so embittered his nature, as to cause him to involve him in a common dislike and distrust. It may have made him believe in the possibility of his son being capable of unfair conduct, in the matters in dispute. From the time of their occurrence, in August 1884, to the year of his death, the breach in the relations of father and son was kept open, as the result of the former's feelings.
But, conceding what the appellant alleges, that the deceased believed what he said of his son's purpose to cheat him, through the aid of brother masons, and that a mason was incapable of honest conduct, I do not think that entertaining such a belief is conclusive evidence of an unsound mind. There is no pretence that in any other respects the deceased was lacking in mental capacity, either before these disputes *Page 413 
occurred in 1884, or up to the time of his death in 1886. As it was said by Judge DENIO in the case of Seamen's Friend Society
v. Hopper (33 N.Y. 624) "on questions of testamentary capacity courts should be careful not to confound perverse opinions and unreasonable prejudices with mental alienation. These qualities of mind may exist in a high degree and yet, as far as regards the view which the law takes of the case, the subject may be same and competent to perform a legal act and be held responsible for crime." We have here a case where the possession of general vigor and intellectual capacity is conceded; but it is insisted that in respect to his son, as the natural object of testamentary bounty, the deceased was under such an insane delusion that he could not act sensibly in disposing of his property after his death.
Is that quite true, taken with reference to what had been done in previous wills; or with reference to the facts, from which the appellant deduces the legal conclusion of the existence of an insane delusion? I think not. As to the evidence relating to the various testamentary dispositions of his property, the testator is not shown to have made any such appreciable difference in the distribution by his final will from that in wills made previous to the occurrence of the quarrels, as to warrant us in supposing that his mind had become affected. As to the testator's belief that there was collusion between neighbors, surveyor and his son to defraud him, we cannot say that there was absolutely no basis for any such reasoning by testator. There were the facts that the testator and his neighbors disputed on questions of boundary lines and fences; that his son disagreed with his views of his rights in the matters; and that one of the neighbors, his son and the surveyor, recommended by his son, were masons. Can we say that because he could not believe anything good of the masonic fraternity, and because he supposed them bound to stand by each other as against an outsider, that he was influenced by an insane delusion? Delusion is insanity, where one persistently believes supposed facts, which have no real existence, except in his perverted imagination, and against all evidence and *Page 414 
probability, and conducts himself, however logically, upon the assumption of their existence. That was so held in Seamen'sSociety v. Hopper (supra). But, if there are facts, however insufficient they may in reality be, from which a prejudiced, or a narrow, or a bigoted mind might derive a particular idea, or belief, it cannot be said that the mind is diseased in that respect. The belief may be illogical, or preposterous, but it is not, therefore, evidence of insanity in the person. Persons do not always reason logically, or correctly, from facts, and that may be because of their prejudices, or of the perversity, or peculiar construction of their minds. Wills, however, do not depend for their validity upon the testator's ability to reason logically, or upon his freedom from prejudice. (Clapp v.Fullerton, 34 N.Y. 190.)
If we should hold that this will was invalid, because the views entertained by testator respecting his son's affiliation with free masonry and its influence upon him were exaggerated and mistaken and the product of an unsound mental condition, we might establish a dangerous precedent for the many cases which must frequently arise, where the testator can be easily shown to have been headstrong and unreasonable in his prejudices and dislikes toward those who are the natural objects of his testamentary bounty. The decedent here seems to have been unreasonable in his opinions concerning the motives and conduct of free masons, but I cannot perceive, conceding all the appellant presents in the way of facts, that the particular scheme of distribution of this estate must be solely attributed to the domination of these opinions. It was natural that, being possessed of but a small property, the testator should prefer to leave it to the wife and daughter, rather than to the son, who was a man of mature years and a practicing lawyer, and, presumably, better able to support himself than would be the women. Furthermore, as I have said, the will is similar to others made before the occasion for the testator's bitter feelings arose.
Exceptions were taken to the admission and rejection of evidence, but, after a careful consideration of them, it does not *Page 415 
appear that the appellant was prejudiced in any instance, or that the result was affected by any errors in that respect.
The order appealed from should be affirmed, with costs.
All concur.
Order affirmed.